Action to recover damages for false and fraudulent representations as to the solvency of the maker of certain negotiable notes. The said notes were endorsed by defendant, payee therein, "without recourse," and negotiated, for value to plaintiff. They were not paid at maturity. The *Page 815 
maker has been adjudged a bankrupt by the United States District Court for the Western District of South Carolina.
Plaintiff alleges in this complaint that at the time of the negotiation of said notes defendant represented that the notes were good; that the maker was solvent, and was able to pay and would pay the notes at maturity; that these representations were false and fraudulent, and that he was thereby damaged.
From judgment on an adverse verdict, plaintiff appealed to the Supreme Court.
Under instructions free from error, the jury has found that the essential allegations of the complaint are not sustained by the evidence. The assignments of error relied upon by plaintiff on his appeal to this Court cannot be sustained. The evidence objected to by plaintiff was not material; the principle of law relied upon to sustain the objection has no application. The only exception to the charge as given was directed to a statement by the court of the contention of defendant, and is supported by the evidence. The instructions were clear and full, in compliance with C. S., 564. The judgment is affirmed. There is
No error.